NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        AUG 23 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 19-30009

                Plaintiff-Appellee,              D.C. No. 2:18-cr-00054-WFN-1

 v.
                                                 MEMORANDUM*
JUAN MANUEL GOMEZ-FONSECA,

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Eastern District of Washington
                 Wm. Fremming Nielsen, District Judge, Presiding

                            Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Juan Manuel Gomez-Fonseca appeals from the district court’s judgment and

challenges the 60-month sentence imposed following his guilty-plea conviction for

being an alien in the United States after deportation, in violation of 8 U.S.C.

§ 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gomez-Fonseca contends that the district court procedurally erred by failing

to consider or address his arguments for a within-Guidelines sentence. The record

belies this claim. The district court expressly considered Gomez-Fonseca’s

arguments and explained that an upward variance from the Guidelines range was

warranted in light of Gomez-Fonseca’s significant criminal and immigration

history, and the need to afford adequate deterrence. See United States v. Carty,

520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Gomez-Fonseca also argues that the above-Guidelines sentence is

substantively unreasonable in light of his lack of education, untreated substance

abuse problem, impoverished background, and employment history. The district

court did not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51

(2007). The sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances. See Gall, 552

U.S. at 51.

      AFFIRMED.




                                          2                                      19-30009